                                                  '   (   I   -   •,   •'




                            UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

ILFRICH INTEGRATED SOLUTIONS,                    )            Case No.           3: l 9-cv-00200-wmc
INC. and GARAGE FORCE CAPITAL,                   )
INC.,                                            )
                                                 )
                 Plaintiffs,                     )
                                                 )
   vs.                                           )
                                                 )
GARAGE FORCE OF DENVER SOUTH,                    )
LLC, FLOOR COATINGS USA LLC,                     )
DAYID FESSENDEN, AND CHAR                        )
FESSENDEN,                                       )
                                                 )
                 Defendants,                     )
                                                                             ORDER FOR PERMANENT
                                                 )
                                                                            INJUNCTION BY CONSENT
   and                                           )
                                                 )
DAYID FESSENDEN,                                 )
                                                 )
                 Third Party Plaintiff,          )
                                                 )
   vs.                                           )
                                                 )
MIKE PETERSON, PATRICK ILFREY,                   )
and ROSS CRA YENS,                               )
                                                 )
                 Third Party Defendants.         )




         Based upon the Joint Motion to Enter Permanent Injunction By Consent signed by the

patiies, IT IS HEREBY ORDERED that:

         1.      Defendants Garage Force Denver South, LLC, Floor Coatings USA LLC, David

Fessenden, and Char Fessenden (collectively "Defendants"), together with their agents, servants,

employees, attomeys, and those persons acting in concert or participation with them, shall:

              a. For a period of 18 months from the date of this Order, cease and desist from
                 owning, operating, engaging in, being associated with or have any interest in any
                 business - including, but not limited to Floor Coatings USA - that is in any way
                 competitive with or similar to the Garage Force® business system, or a facet
                 thereof, within (i) the former Garage Force® franchise territories of Defendant
                 Garage Force Denver South, LLC ("Denver South"), (ii) the franchise territory of
                 any other Garage Force® business operated by Ilfrich Integrated Solutions, Inc.
                 ("Ilfrich") or any of its franchisee, and (iii) within 50 miles of any of the areas
                 described in (i) or (ii) above;

            b. Cease and desist from using any of Plaintiff Ilfrich's trademarks, the Garage
               Force® tradename, and all confusingly similar names or trademarks related to the
               Garage Force® Franchise System or Business System;

            c. Deliver to Ilfrich all manuals, proprietary information, confidential materials,
               business plans and strategies, marketing and advertising plans, drawings, client
               lists, materials, brochures, marketing materials, technology, methods, procedures,
               specifications, techniques, teaching methods, computer software programs,
               systems and other business information that Ilfrich copyrights or designates as
               trade secret, confidential, or proprietary;

            d. Cease using Ilfrich's customer lists;

            e. Cease using any of Ilfrich's distinctive, proprietary, or confidential operational,
               administrative, or advertising techniques, systems, know-how, or trade secrets
               that Ilfrich disclosed to the Defendants Garage Force Denver South, LLC, David
               Fessenden, and Char Fessenden ("Denver South Defendants"); and

            f.   Notify the telephone company and all listing agencies of the termination of
                 Defendants' right to use the telephone numbers and directory listings used in the
                 operation of the Denver South Defendants' former Garage Force® franchised
                 businesses and authorize the telephone company and listing agencies to transfer to
                 Ilfrich (or its designated assignee) all telephone numbers and directory listings for
                 the Denver South Defendants' former Garage Force® businesses.

       2.        It is FURTHER ORDERED that Defendants shall file with the Comi and serve on

Plaintiffs' counsel a report in writing and under oath, within fifteen days from the date of this

order, setting fo1ih in detail the manner and form in which Defendants have complied with this

preliminary injunction.




                                                  2
         SO ORDERED.

                       BY THE COURT




GP:4830-6741-1092 v3




                        3
